Case 4:09-cr-40003-JPG Document 516 Filed 11/20/20 Page 1 of 6 Page ID #1334




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                Case No. 09–CR–40003–JPG–3

 JOSEPH E. POORE,
 Defendant.

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Joseph E. Poore’s motions for compassionate release. (ECF

Nos. 514–15). For the reasons below, the Court DENIES Poore’s motions.

  I.   PROCEDURAL & FACTUAL HISTORY

       A. The Conviction

       In 2010, Poore pleaded guilty to conspiring to manufacture, distribute, and possess with

intent to distribute methamphetamine. (Judgment 1, ECF No. 220). The Court sentenced him to a

151-month term of imprisonment. (Id. at 2).

       Poore was released in February 2016. (Petition for Revocation 1, ECF No. 430). About two

months later, he admitted to an officer with the U.S. Probation Office that he used marijuana every

three days for the past three weeks. (Id.). He again pleaded guilty, and the Court sentenced him to

another 36-month term of imprisonment. (Judgment for Revocation 1, 3, ECF No. 457).

       Poore was released in May 2018. (Second Petition for Revocation 1, ECF No. 465). About

two months later, he admitted to an officer with the U.S. Probation Office that he used marijuana

and methamphetamine several times. (Id.). He again pleaded guilty, and the Court sentenced him

to 12 more months’ imprisonment. (Second Judgment for Revocation 1, 3, ECF No. 484).
Case 4:09-cr-40003-JPG Document 516 Filed 11/20/20 Page 2 of 6 Page ID #1335




       Poore was released in July 2019. (Third Petition for Revocation 1, ECF No. 490). One

month later, he admitted to an officer with the U.S. Probation Office that he used synthetic

marijuana, the first time being three days after his release. (Id.). He again pleaded guilty, and the

Court sentenced him to yet another 21-month term of imprisonment. (Third Judgment for

Revocation 1, 3, ECF No. 506). This time, however, the Court did not also impose a term of

supervised release. (See id.).

       Poore is currently incarcerated at Federal Correctional Institution (“FCI”) Greenville in

Illinois. (Poore’s First Mot. for Compassionate Release 1, ECF No. 514).

       B. The Presentence Investigation Report

       Before Poore’s initial sentencing in 2010, the Court considered the Presentence

Investigation Report (“PSR”) prepared by the U.S. Probation Office, which provided information

about the nature and circumstances of the offense and Poore’s background. (See PSR 1, ECF

No. 190).

       According to the PSR, Poore—along with 15 others—was involved in a years-long

conspiracy to distribute methamphetamine. (Id. at 3–4). His job was to steal anhydrous ammonia

and pseudoephedrine pills and deliver them to the “cooks.” (Id. at 5). That said, no one “took on a

leadership or supervisory role . . . . All defendants [were] equally culpable.” (Id. at 7). He also

pleaded guilty to at least 11 other crimes before being indicted in this case, including burglary,

domestic battery, and escape from custody. (See id. at 9–12).

       C. Poore’s Motions for Compassionate Release

       In 2020, Poore moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Poore’s First Mot. for Compassionate Release at 1). He contends

that a serious medical condition—“a severe head injury” from 2017 left him with weekly




                                              —2—
Case 4:09-cr-40003-JPG Document 516 Filed 11/20/20 Page 3 of 6 Page ID #1336




seizures—makes him especially vulnerable to the COVID-19 virus. (Id. at 3). A second motion

filed the month after provided more information about his condition and proposed release plan.

(Poore’s Second Mot. for Compassionate Release 6, 11, ECF No. 515).

          The COVID-19 virus, of course, is now a global pandemic. At FCI Greenville, 105 inmates

currently have COVID-19; 289 have recovered; and none have died. Coronavirus, Bureau of

Prisons (last visited Nov. 20, 2020). 1 In brief, Poore argues that his increased risk of experiencing

serious complications if he contracts COVID-19 is an extraordinary and compelling reason

warranting his release. (Poore’s First Mot. for Compassionate Release at 1).

    II.   LAW & ANALYSIS

          The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased from the virus, but also that incarceration is no longer necessary to

advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Poore failed to meet that burden.

              A. Legal Standard

          District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).



1
          Available at https://www.bop.gov/coronavirus.


                                                     —3—
Case 4:09-cr-40003-JPG Document 516 Filed 11/20/20 Page 4 of 6 Page ID #1337




       The § 3553(a) factors include:
                  (1)    the nature and circumstances of the offense and the history and
                         characteristic of the defendant;

                  (2)    the need for the sentence imposed—

                             (A)    to reflect the seriousness of the offense, to promote respect
                                    for the law, and to provide just punishment for the offense;

                             (B)    to afford adequate deterrence to criminal conduct;

                             (C)    to protect the public from further crimes of the defendant;
                                    and

                             (D)    to provide the defendant with needed educational or
                                    vocational training, medical care, or other correctional
                                    treatment in the most effective manner;

                  (3)    the kinds of sentences available;

                  (4)    the kinds of sentence and the sentencing range established for—

                             (A)    the applicable category of offense committed by the
                                    applicable category of defendant as set forth in the
                                    guidelines . . . or;

                             (B)    in the case of a violation of probation or supervised release,
                                    the applicable guidelines or policy statements issued by the
                                    Sentencing Commission . . .;

                  (5)    any pertinent policy statement—

                             (A)    issued by the Sentencing Commission . . .; and

                             (B)    that . . . is in effect on the date the defendant is sentenced[;]

                  (6)    the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                  (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




                                            —4—
Case 4:09-cr-40003-JPG Document 516 Filed 11/20/20 Page 5 of 6 Page ID #1338




       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). It is enough to “simply

give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a sentence

modification is, or is not, appropriate. See Shannon, 518 F.3d at 496.

           B. The § 3553(a) Factors Weigh Against Compassionate Release

       The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Bureau of Prisons is in the best position to know which inmates are most

vulnerable to infection and whether they still pose a public-safety risk. And since March 2020,

BOP has released over 7,000 inmates that it has identified as “suitable for home confinement.”

Coronavirus, BOP (last visited Nov. 20, 2020). 2 Although not bound by any BOP determination,

the Court gives BOP some deference in this area “considering [its] statutory role, and its extensive

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

       With that in mind, the § 3553(a) factors weigh against a sentence modification here. Time

and again, Poore has disregarded each Court directive. That he is “sentenced on a revocation that

wasn’t a new charge” does not work in his favor—it works against him. (Poore’s First Mot. for

Compassionate Release at 1). The Court cannot in good conscious permit the early release of

someone serving a third revocation, the last petition arising from a violation that occurred just

three days after his release. With less than six months remaining in his sentence, Poore can take



2
       Available at https://www.bop.gov/coronavirus/.


                                                  —5—
Case 4:09-cr-40003-JPG Document 516 Filed 11/20/20 Page 6 of 6 Page ID #1339




this chance to make a commitment to himself and to his community that he will turn over a new

leaf. It is never too late to change. That said, even given the COVID-19 virus and the particular

threat posed to him, a sentence modification is inappropriate: Poore’s continued incarceration

remains necessary to promote respect for the law, to emphasize the seriousness of the underlying

offense and the violations of supervised release, and to deter further criminal activity from himself

and others.

III.   CONCLUSION

       The Court DENIES Defendant Joseph E. Poore’s Motion for Compassionate Release.

       IT IS SO ORDERED.

Dated: Friday, November 20, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —6—
